Title: To James Madison from Josef Yznardy, 5 October 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


5 October 1802, Cadiz. Encloses a copy of a circular received 4 Oct. from William Willis. Forwards a packet from James Simpson and the register of the American brig Glory, Capt. John Waite, sold at Cadiz, and notifies JM of his endorsement of the register of the ship Donaldson of Norfolk, Capt. Duncan McFarlane, sold in New Orleans. Lists four American ships sold at Cadiz. Encloses a copy of a letter he wrote to Henry Hoit, supercargo of the ship Jason, “which will inform you that nothing on my part is wanting to cumply with my Office; but the want of Literal Instructions deprives me of being able to oblige the Captains & Supercargos to give me notice of such Sales and deposit their Registers in the Consular Office.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cadiz, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Yznardy. For enclosures, see nn.



   
   Yznardy enclosed another copy of Cathcart’s 28 Aug. letter to Cathalan reporting Andrew Morris’s capture, certified as a true copy by Willis, 15 Sept. 1802 (2 pp.) (see Willis to JM, 15 Sept. 1802, and n. 1).



   
   Yznardy’s letter to Henry Hoit, 2 Oct. 1802 (2 pp.), complained of the fraudulent use of the Jason’s ship register and requested that it be returned to his office.



   
   A full transcription of this document has been added to the digital edition.

